Dismiss Writ and Opinion Filed July 5, 2013




                                       S   In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00849-CV

                         IN RE JIMMY DEWAYNE HILL, Relator

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F09-53582W

                              MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Lewis
                                  Opinion by Justice Francis
       Before the Court is relator=s petition for writ of mandamus naming his attorney as

respondent. The facts and issues are well known to the parties, so we need not recount them

herein. This Court does not have mandamus jurisdiction over relator’s attorney. See TEX. GOV=T

CODE ANN. ' 22.221 (West 2010).      Accordingly, we DISMISS relator=s petition for a writ of

mandamus for want of jurisdiction.




                                                 /Molly Francis/
                                                 MOLLY FRANCIS
130849F.P05                                      JUSTICE